Citation Nr: 1532689	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a service-connected lower back disorder.  

2.  Service connection for endometriosis.

3.  Service connection for bilateral hearing loss.

4.  Service connection for tinnitus.

5.  Service connection for positive PPD test, claimed as residuals of tuberculosis.

6.  Service connection for headaches.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1994, and from January 2002 to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, against which the Veteran filed notices of disagreement (NODs) in September 2009 and April 2010, respectively.  In April 2012, the RO issued a Statement of the Case (SOC) addressing the issues noted on appeal.  In October 2012, the Veteran appealed each of the issues.  The record indicates that the RO accepted the Veteran's substantive appeal as timely.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives an objection to timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).   
       
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In several statements of record, the Veteran has claimed service connection for a gastrointestinal (GI) disorder, on presumptive, direct, and secondary bases.  38 C.F.R. §§ 3.303, 3.310, 3.317.  A February 2015 rating decision denied the Veteran's claim of service connection for a GI disorder.  As relevant evidence has been added to the record since that decision, the claim should be readjudicated.  38 C.F.R. § 3.156(b).  




REMAND

In the October 2012 substantive appeal accepted by the RO, the Veteran requested a hearing before the Board at the RO.  A Travel Board hearing should be scheduled for her.  

Further, a Supplemental SOC (SSOC) should be issued to the Veteran before this matter is returned to the Board - prior to the Board's receipt of this case in July 2015, and since the April 2012 SOC, VA has added to the record a substantial amount of relevant evidence.  The Veteran has not waived AOJ consideration of the new evidence.  38 C.F.R. §§ 19.31, 20.1304 (2014).    

Accordingly, the case is REMANDED for the following action:

1.  A Travel Board hearing convened at the RO should be scheduled for the Veteran.  

2.  Readjudicate the claims on appeal in light of all evidence of record, to include any evidence added since the April 2012 SOC, and added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and her representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




